255 F.2d 928
QUANAH, ACME & PACIFIC RAILWAY COMPANY, Appellant,v.J. M. McGUIRE.
No. 15954.
United States Court of Appeals Eighth Circuit.
May 9, 1958.

Appeal from the United States District Court for the Eastern District of Missouri.
PER CURIAM.  Appeal from District Court dismissed at costs of appellant, on stipulation of parties.


1
Wilder Lucas, St. Louis, Mo., and O. L. Bell, Quanah, Tex., for appellant.


2
William Howard Bloodworth, Poplar Bluff, Mo., and Jo B. Gardner, Monett, Mo., for appellee.